Exhibit 10.3

[Form for Employees]

COMPUCREDIT CORPORATION

RESTRICTED STOCK AGREEMENT

PLAN: CompuCredit Corporation 2008 Equity Incentive Plan

SHARES OF RESTRICTED STOCK:                      Shares

PURCHASE PRICE PER SHARE (IF ANY): $

EFFECTIVE DATE OF GRANT:                     ,

THIS RESTRICTED STOCK AGREEMENT, made and entered into this              day of
            ,         , by and between COMPUCREDIT CORPORATION, a Georgia
corporation (“CompuCredit”), and                  (the “Grantee”);

W I T N E S S E T H:

WHEREAS, the CompuCredit Corporation 2008 Equity Incentive Plan (the “Plan”) has
been adopted by CompuCredit; and

WHEREAS, the Plan authorizes the Compensation Committee (“Committee”) to cause
CompuCredit to enter into a written agreement with the Grantee setting forth the
form and the amount of any award and any conditions and restrictions of the
award imposed by the Plan and this Agreement; and

WHEREAS, the Committee desires to make an award to the Grantee consisting of
shares of Restricted Stock.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, including that provided under any
non-compete or similar agreement, the receipt and sufficiency of which are
hereby acknowledged, CompuCredit and the Grantee hereby agree as follows:

1. General Definitions. Any capitalized terms herein shall have the meaning set
forth in the Plan, and, in addition, for purposes of this Restricted Stock
Agreement, each of the following terms, when used herein, shall have the meaning
set forth below:

(a) “Common Stock” shall mean the common stock of CompuCredit, no par value per
share.

(b) “CompuCredit” shall mean CompuCredit Corporation.

(c) “Disability” shall mean (i) a determination that the Grantee is disabled
pursuant to the terms of any long-term disability insurance policy which the
Company has purchased and which covers Grantee; (ii) a reasonable determination
by a reputable, independent, licensed medical doctor selected by the Company
that, due to a mental or physical impairment or disability, Grantee has been
incapable or unable to fully perform the duties performed by him for the Company
immediately prior to such disability for a



--------------------------------------------------------------------------------

period of at least 180 days in the aggregate (although not necessarily
consecutively) within any consecutive 365 day period; or (iii) the entry of an
order by a court of competent jurisdiction adjudicating Grantee incompetent to
manage his person or property.

(d) “Restricted Shares” shall mean the number of shares of Common Stock set
forth on page 1 of this Restricted Stock Agreement.

(e) “Tax Withholding” shall mean the amount that CompuCredit determines is
required under applicable federal, state or local law to be withheld and paid
over to governmental taxing authorities by reason of the vesting of shares of
Common Stock.

(f) “Vesting Date” shall mean the date that all conditions and restrictions
imposed upon the Restricted Shares granted in accordance with this Restricted
Stock Agreement, including vesting pursuant to Section 3, are completely
satisfied.

2. Grant of Shares. Upon the terms and subject to the conditions and limitations
hereinafter set forth, the Grantee has been awarded the Restricted Shares. Until
the Vesting Date the Restricted Shares shall not be transferable except as
provided in the Plan. Subject to Section 4, after the Vesting Date the
Restricted Shares shall be reissued to the Grantee as unlegended shares of
Common Stock. Until the Vesting Date the Restricted Shares shall be held by
CompuCredit on behalf of the Grantee. Any Restricted Shares that do not or
cannot vest pursuant to Section 3 shall be forfeited to CompuCredit.

3. Vesting. Subject to the terms, conditions, and limitations set forth herein,
the Vesting Date for the Restricted Shares shall occur on [the third anniversary
of the effective date of the grant set forth above (and on such date the
Restricted Shares shall become 100% vested)], provided that the Grantee is a
full-time employee of CompuCredit (or one of its Affiliates) on the applicable
date. [In addition, until the date set forth above, and provided that the
Grantee is either on the Board of Directors of CompuCredit (or one of its
Affiliates) or a full-time employee of CompuCredit (or one of its Affiliates) at
the time of a “Change in Control,” any Restricted Shares that theretofore have
not vested shall immediately vest upon a “Change in Control.”]

Notwithstanding the foregoing, any Restricted Shares that theretofore have not
vested shall immediately vest upon termination by CompuCredit (or its
Affiliates) of Grantee’s employment other than for Cause or in the case of death
or Disability of Grantee. A transfer of Grantee from CompuCredit to a subsidiary
or vice versa shall not constitute a termination for these purposes.

Upon vesting CompuCredit shall retain (or if it is not then holding the shares,
receive) shares of Common Stock having a Fair Market Value, at the time of
vesting, equal to the Tax Withholding, unless prior to the Vesting Date the
Grantee has made arrangements satisfactory to CompuCredit regarding the payment
of the Tax Withholding.

4. Transfer Subject to Compliance with Securities Laws. Notwithstanding the
vesting of any Restricted Shares, Grantee shall not be entitled to transfer any
Restricted Shares except in compliance with applicable securities law.

 

2



--------------------------------------------------------------------------------

5. No Right to Continued Employment. The grant evidenced hereby does not confer
upon the Grantee the right to continued employment with CompuCredit or any
Affiliate, nor shall it interfere with the right of CompuCredit or any Affiliate
to terminate his or her employment at any time.

6. Miscellaneous.

(a) The terms of this Restricted Stock Agreement shall be binding upon and shall
inure to the benefit of any successors or assigns of CompuCredit and of the
Grantee.

(b) The Grantee shall be entitled to vote and to receive dividends with respect
to any Restricted Shares.

(c) This grant has been made pursuant to the Plan and shall be subject to, and
governed by, the terms and provisions thereof. The Grantee hereby agrees to be
bound by all the terms and provisions of the Plan. In the event of any conflict
between the terms of the Plan and this Restricted Stock Agreement, the
provisions of the Plan shall govern.

(d) This Restricted Stock Agreement shall be governed by the laws of the State
of Georgia.

IN WITNESS WHEREOF, CompuCredit and the Grantee have executed this Restricted
Stock Agreement as of the day and year first above written.

 

COMPUCREDIT CORPORATION By:     Its:     GRANTEE:      

 

3